Exhibit CONTINENTAL AIRLINES, INC. PROFIT SHARING PLAN (As adopted on February 17, 2010) CONTINENTAL AIRLINES, INC. PROFIT SHARING PLAN (As adopted on February 17, 2010) ARTICLEI DEFINITIONS As used in this Plan, the following terms with initial capital letters have the meanings set forth below, unless the context reasonably requires a broader, narrower or different meaning. 1.1Award.“Award” means, with respect to each Year, the amount equal to the portion of the Annual Award Pool allocated to each Participant for such Year as determined under Section 1.2Annual Award Pool.“Annual Award Pool” means, with respect to each Year, the total amount available for allocation to Participants for such Year, as determined under Article V. 1.3Beneficiary.“Beneficiary” means the person or persons determined in accordance with Section 7.3 to receive any unpaid portion of any Award distributable under the Plan on account of the death of a Participant. 1.4Base Pay.“Base Pay” means, with respect to each Employee, the regular straight-time earnings or base salary, together with payments for overtime, on-time performance bonuses and commissions or sales incentives, paid with respect to such Employee by the Company or a Subsidiary, but excluding any equity based compensation, any payments under this Plan, any other bonuses and any other special payments. 1.5Board.“Board” means the Board of Directors of the Company. 1.6Code.“Code” means the Internal Revenue Code of 1986, as amended. 1.7Committee.“Committee” means the committee described in Section 3.1 that is appointed by the Board to administer the Plan. 1.8Company.“Company” means Continental Airlines, Inc., a Delaware corporation, or any successor which assumes the Plan. 1.9Effective Date. “Effective Date” has the meaning set forth in Section 1.10Employee. “Employee” means any full-time or part-time employee (i) on the payroll of the Company or of any wholly owned Subsidiary, or (ii) on the payroll of any other Subsidiary if, and on such terms as, designated by the Committee or the Board.For this purpose, “on the payroll” shall mean paid by payroll check through payroll and not a check through accounts payable, without regard to any reclassification resulting from any controversy concerning the employment status of the Employee. 1.11Employment. “Employment” means employment by the Company or a Subsidiary.In this regard, neither the transfer of a Participant from Employment by the Company to Employment by a Subsidiary nor the transfer of a Participant from Employment by a Subsidiary to Employment by the Company or another Subsidiary shall be deemed to be a termination of Employment of the Participant.Moreover, the Employment of a Participant shall not be deemed to have been terminated because of absence from active Employment on account of temporary illness or during authorized vacation or during temporary leaves of absence from active employment granted by the Company or a Subsidiary for reasons of professional advancement, education, health, government service, or during any period the Participant is on a company authorized leave of absence, family medical leave, or military leave, in each case in accordance with the Company’s applicable leave policy, or during any period required to be treated as a leave of absence by virtue of any valid law or agreement. 1.12Excluded Person. “Excluded Person” has the meaning set forth in Section 1.13Participant. “Participant” has the meaning set forth in Section 1.14Plan. “Plan” means the Continental Airlines, Inc. Profit Sharing Plan, the terms of which are set forth herein, and as the same may hereafter be amended from time to time. 1.15Pre-tax Income. “Pre-tax Income” means, with respect to each Year, the consolidated income before taxes but after minority interest (as computed using net income (loss) before taxes) of the Company for such Year as shown on the Company’s consolidated financial statements for such Year, but calculated excluding any special, unusual or non-recurring items as determined by the Committee in accordance with applicable accounting rules. 1.16Retired. “Retired” or “Retirement” means the termination of Employment (for any reason other than involuntary termination for cause), after satisfaction of all age and service requirements for (i) either early retirement or normal retirement under the Continental Retirement Plan, as amended from time to time or (ii) satisfaction of any other requirements constituting a “retirement” with respect to a Year as approved by the Committee in its sole discretion. 1.17Subsidiary. “Subsidiary” means (i) any wholly owned subsidiary of the Company or of any wholly owned subsidiary thereof, or (ii) any other corporation or business venture in which the Company owns, directly or indirectly, a significant financial interest, but only if, and on such terms as, the Committee designates such corporation or business venture to be a Subsidiary for the purposes of this Plan for any Year, and if the board of directors (or equivalent governing authority) of such corporation or business venture consents to being designated as a Subsidiary for purposes hereof. 1.18Year. “Year” means the period corresponding to the fiscal year of the Company and for purposes of this Plan refers to the Year for which an Annual Award Pool has been determined to be available for allocation to Participants pursuant to the terms of the Plan. ARTICLE II THE PLAN 2.1Purpose. The purpose of the Plan is to promote the growth and prosperity of the Company and each Subsidiary, to motivate Participants to achieve strategic, financial and operating objectives, to reward improvement in financial performance, and to provide a variable incentive compensation component to enhance total compensation in a manner that is competitive in the industry, thereby permitting the Company and each Subsidiary to attract and retain superior personnel at all levels of responsibility and to provide Participants with an additional incentive to contribute to the success of the Company and its Subsidiaries.The Plan provides for incentive compensation and, accordingly, is not intended to be a plan that is subject to Parts 1 through 4 of Subtitle B of TitleI of the Employee Retirement Income Security Act of 1974, as amended, and shall be administered accordingly. 2.2Effective Date.
